

116 SRES 86 IS: Recommitting the United States to the promotion of disability rights and to the values enshrined in the Prologue Room of the Franklin Delano Roosevelt Memorial in the District of Columbia, and recognizing the enduring contributions that individuals with disabilities have made throughout the history of the United States and the role of the disability community in the ongoing struggle for civil rights in the United States, and for other purposes.
U.S. Senate
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 86IN THE SENATE OF THE UNITED STATESMarch 2 (legislative day, March 1), 2021Ms. Duckworth (for herself, Mr. Casey, and Ms. Klobuchar) submitted the following resolution; which was referred to the Committee on Energy and Natural ResourcesRESOLUTIONRecommitting the United States to the promotion of disability rights and to the values enshrined in the Prologue Room of the Franklin Delano Roosevelt Memorial in the District of Columbia, and recognizing the enduring contributions that individuals with disabilities have made throughout the history of the United States and the role of the disability community in the ongoing struggle for civil rights in the United States, and for other purposes.Whereas the Prologue Room of the Franklin Delano Roosevelt Memorial (referred to in this preamble as the Memorial), which prominently displays a statue, sculpted by Robert Graham, of the 32nd President of the United States in a wheelchair, was dedicated on January 10, 2001, by President Bill Clinton;Whereas the dedication of the Prologue Room, a critically important addition to the Memorial because of its historically accurate depiction of the disability of President Franklin Delano Roosevelt, occurred 4 years after the initial dedication of the Memorial;Whereas the dedication of the Prologue Room was the culmination of a 6-year campaign led by the disability community to ensure that future generations knew that President Franklin Delano Roosevelt led the United States during the Great Depression and World War II while using a wheelchair;Whereas President Franklin Delano Roosevelt became paralyzed at the age of 39, became a wheelchair user, and never took another step unassisted after acquiring his disability;Whereas, at the dedication ceremony for the Prologue Room in 2001, President Bill Clinton said, This is a monument to freedom . . . . The power of the statue is in its immediacy, and in its reminder to all who touch, all who see, all who walk or wheel around, that they, too, are free, but every person must claim freedom;Whereas individuals with disabilities have always been integral to the civil rights movement in the United States, and the ongoing fight of the disability community for equal rights and opportunities in the United States continues as individuals throughout the United States strive to build a more perfect Union;Whereas the campaign to create the Prologue Room with a statue of President Franklin Delano Roosevelt in a wheelchair was led by Michael R. Deland, then-Chairman of the National Organization on Disability, Alan A. Reich, founder and then-President of the National Organization on Disability, and James Dickson, who directed the grassroots campaign for the addition of the wheelchair statue;Whereas former Presidents Gerald Ford, Jimmy Carter, and George H.W. Bush sent letters of support for the addition of the disability representation at the Memorial;Whereas 16 grandchildren of President Franklin Delano Roosevelt issued a letter on April 8, 1997, stating, The public’s interest is in learning about those dramatically challenging times and about the courage, strength and determination of the man who led the country and the world in overcoming great odds, and in becoming the single greatest example for democracy, freedom, and enterprise in the history of the world. It would be a disservice to history and the public’s interest if the impact of polio on the man were to be hidden. The goal of the FDR Memorial must be to enable future generations to understand the whole man and the events and experiences that helped to shape his character.;Whereas, as of the date of adoption of this resolution, the Memorial is impacted by deferred maintenance and accessibility issues;Whereas the Great American Outdoors Act (Public Law 116–152; 134 Stat. 682) was signed into law on August 4, 2020, to address the deferred maintenance at National Park Service sites, including the Memorial;Whereas the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) states that no qualified individual with a disability shall, solely by reason of disability, be excluded from the participation in, be denied the benefits of, or be subjected to discrimination under any program or activity receiving Federal financial assistance;Whereas the primarily artistic braille renderings at the Memorial are inaccessible to blind and low-vision visitors, the very individuals that braille is intended to serve;Whereas accessible signs and placards for blind and low-vision visitors—(1)are not a permanent feature incorporated into the Memorial; and(2)do not sufficiently bridge the accessibility gap; andWhereas providing a library of expanded accessible materials to support the educational experience of all visitors, both physically at the Memorial site and virtually, would work to enhance the legacy of President Franklin Delano Roosevelt's disability and the community: Now, therefore, be itThat the Senate—(1)calls on the United States to recommit itself to the promotion of disability rights and to the values enshrined in the Prologue Room at the Franklin Delano Roosevelt Memorial (referred to in this resolution as the Memorial), at home and abroad, on the occasion of the 20th anniversary of the dedication of the Prologue Room;(2)recognizes the important work of the disability community, and the historic campaign championed by that community, that led to the expansion of the Memorial to include a statue that clearly and visibly depicts President Franklin Delano Roosevelt in a wheelchair; and(3)calls on the National Park Service and the National Park Foundation, a congressionally chartered nonprofit organization— (A)to continue to increase access to the Memorial for individuals with disabilities, as required by law, including through the installation of tactile braille on signs and placards as specified in the document of the National Library Service for the Blind and Print Disabled of the Library of Congress entitled Specification 800:2014 Braille Book and Pamphlets and dated October 2014; and(B)to support the development of accessible educational materials to ensure awareness is raised about the history of the Memorial and disability rights.